Case 1:19-cv-04142-BMC Document 22-8 Filed 02/24/20 Page 1 of 5 PageID #: 397




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

 AVIVA STAHL,

      Plaintiff,

      V.                                           No. 19-CV-4142 (BMC)

 FEDERAL BUREAU OF PRISONS, and
 DEPARTMENT OF JUSTICE,

      Defendants.


           SUPPLEMENTAL DECLARATION OF ERIKA FENSTERMAKER

     I, Erika Fenstermaker, do hereby declare and state as follows:

1.   On December 19, 2019, I executed a declaration in the above-captioned proceeding

     addressing Plaintiffs allegations that the Bureau of Prisons ["BOP"] improperly withheld

     thirteen (13) videotapes responsive to her FOIA request concerning federal inmate

     Mohammad Salameh, Reg. No. 34338-054.

2.   I supplement my previous declaration to respond to a number of incorrect statements the

     Plaintiff made in responding to the Government's motion for summary judgment. I make

     the statements herein based on my personal knowledge, on my review of the official files

     and records of BOP to which I have authorized access, and on information acquired by me

     through the performance of my official duties.

3.   First, Plaintiff argues that the videotapes at issue should be edited to allow for segregable,

     non-exempt information within them to be released. However, as discussed in my previous

     declaration, the BOP does not have any technical or technological capacity to blur or

     obscure images, black out information, crop videos, or otherwise edit exempt information

     from video files.


                                               1
Case
 ;   1:19-cv-04142-BMC Document 22-8 Filed 02/24/20 Page 2 of 5 PageID #: 398



4.   To edit a recorded videotape in any manner, specialized video editing technology would

     be needed, as well as specialized training for using such technology. As an agency, BOP

     has no need for this type of technology in the ordinary course of its business and no need

     for personnel specially trained to use such technology. Nor is video editing a function that

     the BOP routinely engages in or to my knowledge has done in the past. As such, BOP

     simply does not have the ability to segregate any portions of the videotapes for release.

5.   Further, as I previously explained, even if any of the information in the videos were non-

     exempt, it is inextricably intertwined with exempt information, and therefore could not

     reasonably be segregated even if BOP had the technical capacity to do so. Although

     different portions of the videos contained different levels or categories of exempt

     information, each second of the video that I reviewed and assessed for release contained

     exempt information that raised privacy concerns or concerns regarding the release of law

     enforcement procedures and techniques. Accordingly, each videotape was· withheld in its

     entirety pursuant to the FOIA exemptions cited in my previous declaration.

6.   Second, Plaintiff asserts that I failed to review the videos prior to deciding to withhold

     them in full. For support, Plaintiff cites to two emails I sent on August 19, 2019, in which

     I asked BOP personnel to search for additional videos regarding inmate Salameh

     corresponding to the time periods requested in the FOIA request. In one of the emails, I
                                                                                  \



     stated, "If you find any videos can you please forward them the [sic] me. Keep in ~ind if

     there are any videos found, they will be withheld in there [sic] entirety." See Declaration

     of Betsy Ginsberg, Exh. A, submitted with Plaintiffs response. Plaintiff argues that this

     statement means that I determined the exempt status of the videos before I even reviewed

     them. This is incorrect.



                                              2
Case 1:19-cv-04142-BMC Document 22-8 Filed 02/24/20 Page 3 of 5 PageID #: 399



7.   By the time I sent these emails on August 19, 2019, I had already received and reviewed

     the six (6) videotapes related to the involuntary medical treatment (intravenous hydration)

     of inmate Salameh on November 4, 2015. Plaintiff had been informed, via letter dated

     September 24, 2018, of the decision to withhold those videos in full, as well as of the

     exemptions supporting the withholding of the videotapes. See Exh. D to my initial

     declaration. Prior to withholding those six (6) videos, I carefully viewed each of them and

     assessed all applicable exemptions. After my careful review of each video, I determined

     that there were no portions of any of the videotapes that could be segregated and released

     to Plaintiff, and thus, withheld them in full. Id

8.   In August 2019, after the instant litigation had been filed, I determined, in consultation

     with agency counsel, that a follow-up search for records relevant to Plaintiff's FOIA

     request was necessary. When I stated in the aforementioned emails that any responsive

     videos would be withheld in their entirety, I did so based on my reasonable belief that the

     contents of any responsive videos would most likely be substantially similar to the videos

     I had previously reviewed related to the November 4, 2015, involuntary treatment of inmate

     Salameh. Because I had previously reviewed those six (6) videos in detail, I felt it

     reasonable to predict that any additional videos would be withheld pursuant to the same

     exemptions.

9.   In addition, having been employed as a Government Information Specialist for the past

     five (5) years, and having been previously employed in a BOP facility where use of force

     videos are routinely videotaped, I am well-versed in the content of calculated use of force

     videos, including the sensitive privacy and law enforcement information contained in them.

     As such, I was reasonably certain that any additional use of force videos pertaining to the



                                                3
Case 1:19-cv-04142-BMC Document 22-8 Filed 02/24/20 Page 4 of 5 PageID #: 400



      involuntary treatment of inmate Salameh would be subject to the same FOIA exemptions

      that generally apply to such videos, including the previous six (6) videos that were withheld

      in response to Plaintiffs FOIA request. Although I felt confident making this prediction, I

      was not pre-judging any determination and knew that I would carefully review any

      additional videos that were located and assess them for applicable exemptions before

      making any formal determination.

10.   No additional videos were located in response to my August 19, 2019, email requests.

11.   However, an additional seven (7) responsive videos were subsequently focated ·in files

      maintained at Florence ADX, which pertained to the involuntary treatment of inmate

      Salameh on November 11, 2015. Once I received those videos, I carefully viewed each of

      them. In fact, I viewed them multiple times to ensure my assessment of applicable

      exemptions was accurate. As stated, I did not prejudge the FOIA status o.f any of these

      videos, nor did I predetermine that they were exempt from release in this instance. Instead,

      I reviewed each video carefully and conducted a thorough analysis for applicable

      exemptions. As with the previous six (6) videotapes I reviewed, I determined that there

      were no portions of any of the additional seven (7) videotapes that could be segregated and

      released to Plaintiff, and thus, withheld them in full pursuant to the statutory exemptions

      cited in my previous declaration.




                                                4
Case 1:19-cv-04142-BMC Document 22-8 Filed 02/24/20 Page 5 of 5 PageID #: 401



       Pursuant to 28 U .S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this d\O day of Feb--u.w'-(2020.



                                             &uku fu;zjJiAma ~
                                             Erika Fenstermaker
                                             FOIA/PA Technician
                                             North Central Regional Office
                                             Kansas City, Kansas




                                                5
